On Application for Rehearing.
MONROE, C. J.
[4] Counsel for defendant complains thüi, in considering the question here decided, the court should have construed C. C. arts. 230, 231, and 232, and that, by so doing, it would have reached a different conclusion; Those articles read:
“Art. 230. * * * By alimony we understand what is necessary for the nourishment, lodging and support of the person who claims it.
“Art. 231. * * * Alimony shall be granted in proportion to the wants of the person requiring it and the circumstances of those who [are to] pay [it].
“Art. 232. When the person who gives or receives alimony is replaced in such a situation that the one can no longer give, or that the other is no longer in need of it, * * * the discharge from or reduction of the alimony may be sued for and granted.”
Article 148, upon which the judgment of the court upon the question whether the circumstances of the plaintiff called for alimpny, was based, reads:
“If the wife has not a sufficient income for her maintenance during the suit for separation, the judge shall allow her a sum for her support, proportioned to the means of the husband.”
If the lawmaker had intended that alimony should not be allowed to a wife who owns wild land, or any other unproductive property, that idea would no doubt have been expressed.
[5] The learned counsel also thinks that the amount allowed is excessive, and that the court should have taken into account the defendant’s expenses, such as taxes, insurance, and repairs. He also informs the court that the admission contained in defendant’s answer to the plaintiff’s rule, “that his revenue, if, and when, collected, does not exceed $250 per month,” was made for convenience, and to save expense, and that he could have shown that his net income, in normal times, is less than $125 per month, “and, presently, it is less than $100 per month.”
The case was, however, decided upon the basis of the facts disclosed by the record, and the judgment cannot be altered in consequence of ex parte allegations, contained in the brief of counsel. If defendant’s income has been reduced since the trial of the rule, he may find relief, with respect to the future, by invoking O. O. art. 232, but that must be done in a court of original jurisdiction.
Rehearing refused.